Case 6:20-cv-01508-PGB-GJK Document 10 Filed 08/31/20 Page 1 of 2 PagelD 36

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 6:20-CV-01508-PGB-

 

 

GJK
Plaintiff:
vs.
JEG2020000781
Defendant:

SEASHELL SUITES, INC.

For:

DREW M. LEVITT

4700 N.W. BOCA RATON BLVD
SUITE 302

BOCA RATON, FL 33431

Received by 24 Hour Process LLC on the 25th day of August, 2020 at 9:32 am to be served on SEASHELL SUITES,
INC. Wendell Mazelow as Registered Agent, 8796 South Highway A1A, Melbourne Beach, FL 32951.

|, Ceasar Troso, being duly sworn, depose and say that on the 26th day of August, 2020 at 11:40 am, I:

CORPORATE: Served SEASHELL SUITES, INC. by delivering a true copy of the SUMMONS IN A CIVIL ACTION
and COMPLAINT with the date and hour of service endorsed thereon by me, to: Wendell Mazelow as Registered
Agent for SEASHELL SUITES, INC., at the address of: 8796 South Highway A1A, Melbourne Beach, FL. 32951,
and informed said person of the contents therein, in compliance with state statutes

Description of Person Served: Age: 70, Sex: M, Race/Skin Color: White, Height: 6'0", Weight: 225, Hair: Grey.
Glasses: Y

| certify that |! am over the age of 18, have no interest in the above action, and am a Certified Process Server or
Special Process Server in good standing in the judicial circuit in which the process was served. Under Penalties of

Perjury, | Declare | have Read the Foregoing Document and the Facts Stated in it are True. No Notary is Required
Pursuant to Florida State Statute 92.525(2).

STATE OF FLORIDA Cee t fo

COUNTY OF ORANGE Ceadar Troso { /

CPS¥#A414
Sworn to (or affirmed) and subscribed before me by

means of [x ] physical presence or { ] online
notarization on the 26th day of August, 2020 by the
t who is personally known fo me.

VUWER

24 Hour Process LLC

6742 Forast Hill Blvd

#300

West Paim Beach, FL 33413
(561) 705-2378

  
     

NOTARY PUBLIC

Our Job Serial Number: JEG-2020000781

pay Pug Ref: SEASHELL SUITES, INC.

ee, Spy

REGINA MOORE
2 eG «. MY COMMISSION # G6 075410
OMADP s EXPIRES: February 21,2021
78 op om Bonded Thy Budgel Notary sa fegiaht ~ 1992-2020 Database Services, Inc - Process Server's Toolbox V8.1m

   

4
Case 6:20-cv-01508-PGB-GJK Document 10 _Filed 08/31/20_ Page 2 of 2 PagelD 37
Case 6:20-cv-01508-PGB-GJK Document 6 Filed 08/21/20 Page 1 of 1 PagelD 26

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida [=|

DAVID POSCHMANN,

Plaintiffs)

Vv.

6:20-cv-1508-ORL-40GJK
Civil Action No.

SEASHELL SUITES, INC.,

 

Defendant(s)

SUMMONS IN A CIVIL ACTION Cc

TO
SEASHELL SUITES, INC. Uy ¥
Wendell Mazelow, Registered Agent

8796 South Highway A1A

Melbourne Beach, Florida 32951

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

Whose name and address are: bo. Levitt, Esq./Lee D. Sarkin, Esa.

4700 NW Boca Raton Blvd., #302
Boca Raton, Fl. 33431

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

bate Aug 21, 2020

 
